DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s communication filed Jan. 20, 2022 in which claims 1, 9 and 17 have been amended. Examiner acknowledges the submission of the foreign priority documents in English. Thus, claims 1-20 are pending in the application. 

			   Claim Rejections - 35 USC § 101
 2. 		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent system Claim 17 as the claim that represents the claimed invention for analysis and is similar to independent claims 1 and 9.  
Claim 17 is directed to a system, thus it is one of the four statutory categories of invention (Step 1: YES).
computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: receiving, by a first resource trading platform connected to a blockchain network, a resource transaction request from a first user to execute a first resource transaction related to risk assessment, wherein the resource transaction request comprises digital identity information of the first user; querying, based on the digital identity information, authorization information of a risk assessment card of the first user from an authorization management platform that is connected to the blockchain network, wherein the risk assessment card is generated based on the digital identity information and a blockchain storage certificate of risk assessment data of the first user, and the authorization information indicates whether the first resource trading platform is authorized to access the risk assessment data of the first user; determining, based on the authorization information, whether the first resource trading platform is authorized to obtain the risk assessment data of the first user; in response to determining that the first resource trading platform is authorized to obtain the risk assessment data of the first user, obtaining the risk assessment data of the first user from a blockchain node of the blockchain network using the risk assessment card; and Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of computers, computer memory devices, machine-readable media, blockchain node, the blockchain network, a first resource trading platform and an authorization management platform, result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of computers, computer memory devices, machine-readable media, blockchain node, the blockchain network, a first resource trading platform and an authorization management platform, to be generic computer elements (see Fig. 1, [0027], [0184]). A blockchain node, the blockchain network, a first resource trading platform and an authorization management platform, recited in the claim, are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. A machine-readable media is doing its’ basic function of storing data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of computers, computer memory devices, machine-readable media, blockchain node, the blockchain network, a first resource trading platform and an authorization management platform are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application. Therefore, the claim 17 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computers, computer memory devices, machine-readable media, blockchain node, the blockchain network, a first resource trading platform and an authorization management platform are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, does not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 17 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 9 and hence the claims 1 and 9 are rejected on similar grounds as claim 17.
Dependent claims 2-8, 10-16 and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2, 10 and 18, the steps, “wherein querying, based on the digital identity information, the authorization information of the risk assessment card of the first user from the authorization management platform comprises querying a verifiable statement of the risk assessment card of the first user from the authorization management platform, wherein the verifiable statement comprises authorization information of one or more authorized resource trading platforms; and wherein determining, based on the authorization information, whether the first resource trading platform is authorized to obtain the risk assessment data of the first user comprises: determining whether the verifiable statement comprises first authorization information of the first resource trading platform; and in response to determining that the verifiable statement comprises the first authorization information of the first resource trading platform, determining that the first resource trading platform is authorized to obtain the risk assessment data of the first user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 3, 11 and 19, the steps, “in response to determining that the verifiable statement does not comprise the first authorization information of the first resource trading platform, providing the first user with an authorization portal for authorizing the first resource trading platform to obtain the risk assessment data of the first user; and in response to receiving an authorization operation performed by the first user through the authorization portal, determining, based on the authorization operation, that the first resource trading platform is authorized to obtain the risk assessment data of the first user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 4, 12 and 20, the steps, “sending the first authorization information to the authorization management platform, wherein the first authorization information causes the authorization management platform to update the authorization information of the risk assessment card of the first user based on the first authorization information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 5 and 13, the steps, “wherein the risk assessment data comprises a first risk assessment record of the first user, and wherein the first risk assessment record is used to record a first risk tolerance level obtained after risk assessment is performed on the first user; and wherein determining, based on the risk assessment data of the first user, whether to execute the first resource transaction for the first user comprises: determining, based on the first risk assessment record, whether the first risk tolerance level corresponding to the first user meets a transaction level requirement corresponding to the first resource transaction; sending a determination result of whether the first risk tolerance level meets the transaction level requirement to the first user; in response to determining that the first risk tolerance level corresponding to the first user meets the transaction level requirement corresponding to the first resource transaction, executing the first resource transaction for the first user; and sending a resource transaction result corresponding to the first resource transaction to the first user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6 and 14, the steps, “wherein the risk assessment data further comprises risk profile data of the first user; the method further comprising: in response to demining that the first risk tolerance level corresponding to the first user does not meet the transaction level requirement corresponding to the first resource transaction, sending the risk profile data to the first user when an assessment request of the first user to re-assesse a risk tolerance level is received; when an updating operation of the first user for the risk profile data is received, updating the risk profile data based on the updating operation; obtain a second risk tolerance level corresponding to the first user by re-assessing the risk tolerance level of the first user based on updated risk profile data; and determining, based on the second risk tolerance level, whether to execute the first resource transaction for the first user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 7 and 15, the steps, “updating, based on the second risk tolerance level, the first risk assessment record corresponding to the first user stored in the blockchain node.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 8 and 16, the steps, “obtaining a query result corresponding to a second risk assessment record by querying the second risk assessment record corresponding to the first user from the first resource trading platform, wherein querying the authorization information of the risk assessment card of the first user from the authorization management platform that is connected to the blockchain network comprises in response to determining that the query result is a predetermined type of query result, querying the authorization information of the risk assessment card of the first user from the authorization management platform that is connected to the blockchain network, wherein the predetermined type of query result comprises at least one of the following: the second risk assessment record is not identified in the first resource trading platform, or a third risk tolerance level corresponding to the first user recorded in the second risk assessment record does not meet transaction level requirement corresponding to the first resource transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sher et al. U.S. Patent Application Publication Number (2018/0322597 A1) in view of Balaraman et al. U.S. Patent Application Publication Number 2019/0303942 A1).
Regarding Claim 1,     
Sher teaches a computer-implemented method, comprising:
receiving, by a first resource trading platform connected to a blockchain network, a resource transaction request from a first user to execute a first resource transaction related to risk assessment, wherein the resource transaction request comprises digital identity information of the first user (See at least [0005], [0018], [0033], [0040-0041], [0106], “digital profile created”, “a renter's initial risk score may be established”);
querying, based on the digital identity information, authorization information of a risk assessment card of the first user from an authorization management platform that is connected to the blockchain network, wherein the risk assessment card is generated based on the digital identity information, and the authorization information indicates whether the first resource trading platform is authorized to access the risk assessment data of the first user (See at least [0005], [0018], [0106], [0134], [0181], [0183], “to determine risk associated with a renter. Information and/or transactions relating to GRIP may be includable in a distributed ledger, for example, as provided by a blockchain”).
determining, based on the authorization information, whether the first resource trading platform is authorized to obtain the risk assessment data of the first user (See at least [0106],  [0134],  [0184], “authorize the landlord to review a renter profile associated with the renter/tenant”);
in response to determining that the first resource trading platform is authorized to obtain the risk assessment data of the first user, obtaining the risk assessment data of the first user from a blockchain node of the blockchain network using the risk assessment card (See at least [0132], [0156], “The landlord may access a lease form, lease record, documents, application forms, ratings, reviews, risk score, GRIP info if any, and other information associated with the landlord or a prospective transactional relationship via the landlord dashboard”);
determining, based on the risk assessment data of the first user, whether to execute the first resource transaction for the first user (See at least [0106], [0241], the landlord may access a dashboard view renter profiles. The landlord may decide whether to rent to applicants”).
However, Sher does not explicitly teach,
querying, based on the digital identity information, authorization information of a risk assessment card of the first user from an authorization management platform that is connected to the blockchain network, wherein the risk assessment card is generated based on the digital identity information and a blockchain storage certificate of risk assessment data of the first user;
Balaraman, however, teaches,
querying, based on the digital identity information, authorization information of a risk assessment card of the first user from an authorization management platform that is connected to the blockchain network, wherein the risk assessment card is generated based on the digital identity information and a blockchain storage certificate of risk assessment data of the first user (See at least [0030], [0060], “Fraud reporting smart contract 202 may validate that the public blockchain address associated with the user is authorized to access and/or perform writes to blockchain network 101 (e.g., fraud management access rights) by querying the blockchain”);
Both Sher and Balaraman are in the same technical field of blockchain based transaction. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Sher to incorporate the disclosure of Balaraman.  The motivation for combining these references would have been to prevent fraud by validating that the public blockchain address associated with the user is authorized to access and/or perform writes to blockchain network (Balaraman, [0060]). Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,     
Sher teaches,
wherein querying, based on the digital identity information, the authorization information of the risk assessment card of the first user from the authorization management platform comprises querying a verifiable statement of the risk assessment card of the first user from the authorization management platform, wherein the verifiable statement comprises authorization information of one or more authorized resource trading platforms (See at least [0005], [0018], [0106], [0181], [0183], authorization information);
wherein determining, based on the authorization information, whether the first resource trading platform is authorized to obtain the risk assessment data of the first user comprises: 
determining whether the verifiable statement comprises first authorization information of the first resource trading platform (See at least  [0106], [0163], [0181], [0183], verification);
in response to determining that the verifiable statement comprises the first authorization information of the first resource trading platform, determining that the first resource trading platform is authorized to obtain the risk assessment data of the first user (See at least [0106],  [0134], [0156],  [0184], risk assessment data).
Regarding Claim 3,     
Sher teaches,
in response to determining that the verifiable statement does not comprise the first authorization information of the first resource trading platform, providing the first user with an authorization portal for authorizing the first resource trading platform to obtain the risk assessment data of the first user (See at least [0091-0092], [0109], [0156], authorization portal);
in response to receiving an authorization operation performed by the first user through the authorization portal, determining, based on the authorization operation, that the first resource trading platform is authorized to obtain the risk assessment data of the first user (See at least [0132], [0134], “authorize the landlord to review a renter profile associated with the renter/tenant”).
Regarding Claim 4,     
Sher teaches,
sending the first authorization information to the authorization management platform, wherein the first authorization information causes the authorization management platform to update the authorization information of the risk assessment card of the first user based on the first authorization information (See at least [0129], [0133], update profile).
Regarding Claim 5,     
Sher teaches,
wherein the risk assessment data comprises a first risk assessment record of the first user, and wherein the first risk assessment record is used to record a first risk tolerance level obtained after risk assessment is performed on the first user (See at least [0106], [0132], [0156], [0159], [0163],  record a risk tolerance level);
wherein determining, based on the risk assessment data of the first user, whether to execute the first resource transaction for the first user comprises: 
determining, based on the first risk assessment record, whether the first risk tolerance level corresponding to the first user meets a transaction level requirement corresponding to the first resource transaction (See at least [0089], [0106], [0184], “A renter with a sufficiently acceptable GRIP rating, which meets a threshold of eligibility for GRIP, may be eligible”);
sending a determination result of whether the first risk tolerance level meets the transaction level requirement to the first user (See at least [0089], [0110], [0259],  “notification of the landlord's acceptance of the renter's qualifications”);
in response to determining that the first risk tolerance level corresponding to the first user meets the transaction level requirement corresponding to the first resource transaction, executing the first resource transaction for the first user (See at least [0092], [0106], [0110], executing the transaction); 
sending a resource transaction result corresponding to the first resource transaction to the first user (See at least [0137-0138], [0181], sending a transaction result to the user).
Regarding Claim 6,     
Sher teaches,
wherein the risk assessment data further comprises risk profile data of the first user, the method further comprising: 
in response to determining that the first risk tolerance level corresponding to the first user does not meet the transaction level requirement corresponding to the first resource transaction, sending the risk profile data to the first user when an assessment request of the first user to re-assess a risk tolerance level is received (See at least [0081], [0085], [0106], “Higher risk applicants may not instantly qualify under the renter component process”);
when an updating operation of the first user for the risk profile data is received, updating the risk profile data based on the updating operation (See at least [0085], [0167], updating rental history); 
obtain a second risk tolerance level corresponding to the first user by re-assessing the risk tolerance level of the first user based on updated risk profile data (See at least [0085], [0167], “The renter score may be modifiable upon analysis of subsequently received information, a change in circumstance, criteria, or profile for the renter, and/or through other actions taken by the renter”);
determining, based on the second risk tolerance level, whether to execute the first resource transaction for the first user (See at least [0085], [0092-0093], [0167], “the risk modeling aspects of this disclosure may assist with determining whether a renter or buyer may qualify for a desired transactional relationship”).
Regarding Claim 7,     
Sher teaches,
updating, based on the second risk tolerance level, the first risk assessment record corresponding to the first user stored in the blockchain node (See at least [0085], [0092-0093], [0167], update the risk assessment record). 
Regarding Claim 8,     
Sher teaches,
obtaining a query result corresponding to a second risk assessment record by querying the second risk assessment record corresponding to the first user from the first resource trading platform (See at least [0106], [0181], [0183])
wherein querying the authorization information of the risk assessment card of the first user from the authorization management platform that is connected to the blockchain network comprises in response to determining that the query result is a predetermined type of query result, querying the authorization information of the risk assessment card of the first user from the authorization management platform that is connected to the blockchain network (See at least [0047], [0129], [0133])
wherein the predetermined type of query result comprises at least one of the following: 
the second risk assessment record is not identified in the first resource trading platform, or a third risk tolerance level corresponding to the first user recorded in the second risk assessment record does not meet transaction level requirement corresponding to the first resource transaction (See at least [0081], [0085], [0106]).
Regarding Claims 9 and 17,    
Claims 9 and 17 are substantially similar to claim 1 and hence rejected on similar grounds. In addition, claim 9 recites a non-transitory computer-readable medium and claim 17 recites a computer and memory devices which are both inherent in the disclosure of Sher.
Regarding Claims 10 and 18,    
Claims 10 and 18 are substantially similar to claim 2 and hence rejected on similar grounds.
Regarding Claims 11 and 19,    
Claims 11 and 19 are substantially similar to claim 3 and hence rejected on similar grounds.
Regarding Claims 12 and 20,    
Claims 12 and 20 are substantially similar to claim 4 and hence rejected on similar grounds.
Regarding Claims 13-16,
Claims 13-16 are substantially similar to claims 5-8 respectively and hence rejected on similar grounds.

Response to Arguments
5.       Applicant's arguments filed Jan. 20, 2022 have been fully considered but they are not persuasive due to the following reasons:
6.       Applicant argues that (page 2), “independent claim 1 recites patent-eligible subject matter. Like the claims in DDR Holdings, LLC v. Hotels.com, L.P., the claim addresses a problem - data silo - that specifically arises in computer technology.”
          Applicant’s arguments that the claims are analogous to those found statutory in DDR are not found persuasive. The claims in DDR were rooted in computer technology because they modified the way the internet functioned to address a problem that was created by the invention of the internet. DDR dealt with a problem unique to the Internet whereby owners of one web site did not want to redirect users away to a different web site. The claimed solution in DDR created a hybrid web page incorporating look and feel elements from the host web site with commerce objects from the third-party web site. This feature, which was neither a generic computer function nor a conventional network operation, qualified as an inventive concept. But Applicant’s claims do not address redirecting problems unique to the Internet and do not use hybrid web sites. So DDR has no applicability.
7.       Applicant further argues that (pages 2-3), “in McRo, Inc. v. Bandai Namco Games America Inc., (Fed. Cir. Sept. 13, 2016), the Federal Circuit found that the claims were directed to specific implementation of a process "specifically designed to achieve an improved technological result in conventional industry practice" and concluded that the claims were thus not directed to an abstract idea (under Step 2A of Alice).”
          The Examiner does not see the parallel between the claims of the instant case and those of McRo (McRo, Inc. v. BandaiNamco Games Am., 2015-1080 (Fed. Cir. Sept. 13, 2016)). In McRo, the patents relate to “automating part of existing 3D animations of a character’s facial expressions and synchronize those expressions to the actual speech”, which were to be done manually before the issuance of the patent. The claims were directed to a patentable technological improvement over the existing, manual 3D animation techniques by using “limited complex set of rules specifically designed to achieve an improved technological result” thus providing "unconventional" practices than used in a conventional industry practice. Hence the claims in McRo were patent eligible because they recited significantly more than an abstract idea. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. Functions such as “receiving, generating, storing and determining” are conventional functions of a computer system. In McRo, the application of the limited complex set of rules resulted in an improvement of the 3D animation technology. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Looking at the limitations of Applicant’s claimed invention, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Hence, the arguments are not persuasive. 
8.     Applicant further argues that (page 3), “in Finjan, Inc. v. Blue Coat Systems, Inc., claims directed to behavior-based virus scanning were found to be directed to patent eligible subject matter because the claims recited specific steps to achieving a result rather than just the result itself.”
          The Examiner does not see the parallel between the Applicant’s claims and that of Finjan. In Finjan, the claims are directed to a method of providing computer security by scanning a downloadable and attaching the results of that scan to the downloadable itself in the form of a “security profile”. The behavior-based virus scan in the Finjan patent constitutes an improvement in computer functionality. Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. The computer is merely a platform on which the abstract idea is implemented. Hence, the arguments are not persuasive. 
          For these reasons and those discussed in the rejection, the rejections under 35 U.S.C. 101 are maintained.
9.     Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

				Prior Art made of Record
10.     The following prior art made of record and not relied upon is considered pertinent: 
	Lu et al., (U.S. 2019/0347653 A1) provides a blockchain data processing method to confirm a smart contract state based on multi-signatures of smart contract state participants, reduce transaction risks and transaction costs, and implement smart contract state transition securely and reliably. 
Conclusion
11.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./
Examiner, Art Unit 3693
February 07, 2022 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 8, 2022